--------------------------------------------------------------------------------

Exhibit 10.4
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is entered into as of
September 18, 2009 by and between Bronco Drilling Company, Inc., a Delaware
corporation (the “Company”), and the person listed on Schedule I hereto (the
“Investor”).
 
RECITALS:
 
WHEREAS, the Company has entered into that certain Credit Agreement, dated as of
the date hereof, among the Company, as borrower, certain subsidiaries of the
Company, as guarantors, and the Investor, as lender and as the issuing bank
thereunder (as it may be amended from time to time, the “Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement and the transactions
contemplated thereby, the Company entered into an agreement with the Investor,
dated as of the date hereof (as it may be amended from time to time, the
“Warrant Agreement”) in which the Company agreed to issue to the Investor a
detachable warrant (the “Warrant,” which term shall include, for all purposes
hereof, any other warrant issued in substitution or exchange therefor, including
any such warrant issued in connection with a sale or transfer of the Warrant
issued to the Investor on the date hereof) to acquire an aggregate of 5,440,770
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”); and
 
WHEREAS, as a condition to the consummation of the transactions contemplated by
the Credit Agreement, the parties are entering into this Agreement to provide
the Holders (as defined below) with certain registration rights for the
Registrable Securities, as further described herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants hereinafter set forth, the parties hereto agree as follows:
 
1.  
REGISTRATION RIGHTS.

 
1.1 Definitions.  For purposes of this Agreement:
 
(a) Business Day.  The term “Business Day” shall have the meaning set forth in
the Warrant Agreement.
 
(b) Holders.  The term “Holders” means, collectively, the Investor and any other
person beneficially owning or owning of record Registrable Securities or any
assignee of record of such Registrable Securities to whom rights set forth
herein have been duly assigned in accordance with this Agreement (each of whom
shall individually be referred to as a “Holder”).  Subject to Section 2.4 of
this Agreement, if, on any date of determination, there shall be more than one
Holder, then with respect to any consent or approval required of the Holders
under this Agreement, such consent or approval shall be binding on all Holders
if consented to or approved in writing by the Holder or Holders that own
Registrable Securities representing a majority of the Registrable Securities
held by all such Holders as of such date of determination.
 
(c) Law.  The term “Law” means any federal, state, local statute, law (including
common law), ordinance, regulation, rule, code, injunction, judgment, decree, or
order of any governmental authority.
 
(d) Registrable Securities.  The term “Registrable Securities” means,
collectively: (i) the Warrant; (ii) any shares of Common Stock issued or
issuable upon exercise of the Warrant; (iii) any other shares of Common Stock
now owned or hereafter acquired by a Holder; and (iv) any stock of the Company
issued as a dividend or other distribution with respect to the securities
referred to in clause (i), (ii) or (iii), in each case until the earlier of (a)
such time as such securities have been sold pursuant to an effective
registration or pursuant to Rule 144 under the Securities Act, or any successor
rule or regulation thereto, or any statute hereafter adopted to replace or to
establish the exemption that is now covered by said Rule 144 (“Rule 144”); or
(b) such time as (1) the Holder owns less than two percent (2%) of the issued
and outstanding shares of Common Stock (after giving effect to the exercise in
full of the Warrant and other securities, if any, owned by the Holder that are
convertible into or exercisable or exchangeable for shares of Common Stock), and
(2) all of the securities of the Company owned by the Holder may be sold
pursuant to the provisions of Rule 144 without limitation as to amount or
compliance with the manner of sale requirements thereof.
 
(e) Registration.  The terms “register”, “registration” and “registered” refer
to a registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and the declaration or ordering of effectiveness of such registration statement.
 
(f) SEC.  The term “SEC” means the U.S. Securities and Exchange Commission or
any successor agency thereto.
 
1.2 Demand Registration.
 
(a) Request by the Holder.  If the Company shall receive at any time following
the three (3) month anniversary of the date hereof a written request from any
Holder that the Company file a registration statement under the Securities Act
covering the registration of all or any part of the Registrable Securities held
by such Holder, provided that the estimated market value of the Registrable
Securities to be so registered pursuant to this Section 1.2(a) (together with
any other Registrable Securities to be included in such registration pursuant to
Section 1.3) is at least $7,500,000 in the aggregate (such requested
registration, a “Demand Registration”), then the Company shall, pursuant to
Section 1.5, effect the registration under the Securities Act of all Registrable
Securities that such Holder requests be registered.  Unless otherwise agreed to
in writing by the Holder or Holders initiating any Demand Registration, other
than Registrable Securities held by Holders, no other securities may be included
in any Demand Registration, and in no event shall any securities (other than
Registrable Securities) be included in any registration if, as a result thereof,
the number of Registrable Securities to be included therein will be limited or
reduced in any respect.
 
(b) Underwriting.  If any Holder intends to distribute the Registrable
Securities covered by its request by means of a registered public offering
involving an underwriting, then such Holder shall so advise the Company as a
part of its demand made pursuant to Section 1.2(a).  In such event, such Holder
shall select an underwriter that is reasonably acceptable to the Company, and
the Company and such Holder shall enter into an underwriting agreement in
customary form with such underwriter.
 
(c) Maximum Number of Demand Registrations.  The Holders have the right, in the
aggregate, to three (3) Demand Registrations pursuant to this Section 1.2,
provided, that the Company will not be obligated to effect more than one Demand
Registration in any six (6) month period.
 
(d) Demand Withdrawal.  Any Holder may withdraw its Registrable Securities from
a Demand Registration at any time.  The Company shall cease all efforts to
secure registration and such registration nonetheless shall be deemed a Demand
Registration, unless the withdrawal is based on the reasonable determination of
the Holder or Holders initiating such Demand Registration that there has been,
since the date of such request, a material adverse change in the business or
prospects of the Company.
 
1.3 Piggyback Registration.
 
(a) Right to Include Registrable Securities.  If the Company shall determine or
be required, at any time following the date hereof, to register any of its
shares of Common Stock and file a registration statement with respect thereto
under the Securities Act, whether for sale for its own account or for the
account of any other person, including for the account of a Holder pursuant to
Section 1.2 hereof (other than a registration statement on Form S-4, Form S-8 or
any successor or similar form(s), or a registration on any registration form
that does not permit the sale of the Registrable Securities), the Company will:
 
(i) promptly (but in no event less than five (5) Business Days prior to the
anticipated filing date) give to the Holders a written notice thereof (which
shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and
 
(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests delivered to
the Company by any Holder within five (5) Business Days after receipt of the
written notice from the Company described in clause (i) above, except as set
forth in Section 1.3(b) or Section 1.3(c) below.
 
(b) Underwriting.  If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to Section
1.3(a)(i).  In such event, and in the event that any Holder requests to register
Registrable Securities pursuant to Section 1.3(a)(ii), such Holder shall enter
into an underwriting agreement in customary form with such underwriter;
provided, that such Holder shall only be required to indemnify the underwriters
to the extent set forth in Section 1.7(b) hereof; provided, further, that if
such Holder disapproves of the terms of the underwriting, such Holder may elect
to withdraw therefrom by written notice to the Company and the managing
underwriter.
 
-1-

--------------------------------------------------------------------------------

 
 
(c) Reduction in Offering.  If the managing underwriter or underwriters for a
registration pursuant to this Section 1.3 advise the Company and the Holders in
writing that the dollar amount or number of Registrable Securities which any
Holder desires to sell taken together with all other shares of Common Stock or
other securities which the Company desires to sell or otherwise include in such
registration (including on behalf of third parties) exceeds the maximum dollar
amount or maximum number of securities that can be sold in such offering without
adversely affecting the proposed offering price, the timing, the distribution
method or the probability of success of such offering (such maximum dollar
amount or maximum number of securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such registration:  (i) first,
the shares of Common Stock or other securities that the Company desires to sell
for its own account that can be sold without exceeding the Maximum Number of
Securities; and (ii) to the extent that the Maximum Number of Securities has not
been reached under the foregoing clause (i), the Registrable Securities that the
Holders desire to sell up to the Maximum Number of Securities, with all Holders
having the right to participate therein on a pro rata basis based on the number
of Registrable Securities that each such Holder sought to have included therein.
 
(d) Postponement or Termination.  The Company may in its sole discretion
postpone or terminate the registration subject to this Section 1.3.
 
1.4 Fees and Expenses.  The Company shall pay all fees and expenses incident to
the performance of its obligations hereunder, including without limitation all
filing, registration and qualification fees, printers’ and accounting fees, and
expenses and disbursements of counsel for the Company in connection with a
registration pursuant hereto. Additionally, the Company shall reimburse the
reasonable fees and expenses of one counsel to the Holders within twenty (20)
days following the presentation of an invoice to the Company.  Notwithstanding
anything herein to the contrary, the Company shall have no obligation to pay any
underwriting discounts, selling commissions or transfer taxes attributable to
the Registrable Securities being sold by the Holders, which underwriting
discounts, selling commissions and transfer taxes shall be borne solely by the
Holders.
 
1.5 Obligations of the Company.  Whenever required to effect the registration of
any Registrable Securities under this Agreement, the Company shall, subject to
Section 1.3(d), as promptly as possible (or by such earlier deadline as may be
specified below):
 
(a) prepare and file with the SEC a registration statement with respect to the
Registrable Securities (which shall be, to the extent available, a “shelf ”
registration statement (or any comparable or successor form) providing for the
registration and the sale on a continuous or delayed basis of the Registrable
Securities pursuant to Rule 415) and use its reasonable best efforts to cause
the registration statement to become effective as soon as reasonably
practicable; provided, however, that the Company shall have the right to defer
any request for registration pursuant to Section 1.2(a) for up to sixty (60)
days, if the Company shall furnish to the Holders a certificate signed by the
Chief Executive Officer of the Company stating that, in the good faith judgment
of the Board of Directors of the Company after consultation with and advice of
outside counsel to the Company, it would be materially detrimental to the
Company and its stockholders for such a registration statement to be effected at
such time; provided, further, however, that the Company shall not have the right
to exercise the right set forth in the immediately preceding proviso more than
once in any 365 day period with respect to a request pursuant to Section 1.2(a);
 
(b) cause such registration statement to remain effective for the period of time
necessary to permit the Holders to dispose of all of their Registrable
Securities, with the timing of such sales to be determined by the Holders in
their sole discretion; provided, however, such period shall not exceed a sum of
two (2) years plus any period during which any such disposition is interfered
with by any stop order or injunction of the SEC or any governmental agency or
court;
 
(c) prior to the filing described above in paragraph (a), furnish to the
Holders, no less than five (5) Business Days prior to such filing, copies of the
registration statement and any amendments or supplements thereto and any
prospectus forming a part thereof, which documents shall be subject to the
review of counsel representing the Holders, and use all reasonable best efforts
to reflect in each such document when so filed with the SEC such comments as
counsel representing the Holders shall reasonably propose;
 
(d) file any “free writing prospectus” (as defined in Rule 405 under the
Securities Act) that is required to be filed with the SEC in accordance with the
Securities Act;
 
(e) notify the Holders, promptly after receiving notice thereof, of the time
when the registration statement becomes effective or when any amendment or
supplement or any prospectus forming a part of the registration statement has
been filed;
 
(f) notify the Holders promptly of any request by the SEC for the amending or
supplementing of the registration statement or prospectus or for additional
information;
 
(g)  (i) advise the Holders after the Company shall receive notice or otherwise
obtain knowledge of the issuance of any order by the SEC preventing or
suspending the effectiveness of the registration statement or any amendment
thereto or of the initiation or threatening of any proceeding for that purpose
and (ii) promptly use all reasonable best efforts to prevent the issuance, or to
obtain its withdrawal at the earliest possible moment, of any stop order with
respect to the applicable registration statement or other order suspending the
use of any preliminary or final prospectus;
 
(h)  (i) prepare and file with the SEC such amendments and supplements to the
registration statement and the prospectus forming a part thereof as may be
necessary to keep the registration statement effective for the period of time
necessary to permit the Holders to dispose of all of its Registrable Securities,
with the timing of such sales to be determined by the Holders in their sole
discretion and (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by the
registration statement during such period in accordance with the intended
methods of disposition by the Holders set forth in the registration statement;
 
(i) furnish to each Holder such number of copies of the registration statement,
each amendment and supplement thereto, the prospectus included in the
registration statement (including such preliminary prospectus) and such other
documents as such Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities;
 
(j) use its reasonable best efforts to register or qualify the Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
determined by the Holders and the counsel thereto or by the underwriters after
consultation with the Company and the Holders, and do any and all other acts and
things that may be reasonably necessary or advisable to enable the Holders to
consummate the disposition in such jurisdictions of the Registrable Securities;
provided, however, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 1.5(j) or subject itself to taxation in any such
jurisdiction;
 
(k) notify the Holders at any time when a prospectus relating to the Registrable
Securities is required to be delivered under the Securities Act, promptly upon
the Company’s becoming aware of the happening of any event as a result of which
the applicable registration statement or prospectus, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing or, if for any other
reason it shall be necessary to amend or supplement such registration statement
or prospectus in order to comply with the Securities Act and, in either case as
promptly as possible, prepare and furnish to the Holders a reasonable number of
copies of an amended or supplemental prospectus as may be necessary so that, as
thereafter delivered to the buyers of the Registrable Securities, such
registration statement or prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing or shall effect such compliance;
 
(l) cause senior representatives of the Company to participate in any “road
show” or “road shows” reasonably requested by any underwriter of an underwritten
or “best efforts” offering;
 
(m) enter into such customary agreements (including an underwriting agreement in
customary form and lock-up agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form)
and take all such other action, if any, as any Holder or the underwriters shall
reasonably request in order to expedite or facilitate the disposition of the
Registrable Securities;
 
(n) (i) make available for inspection by each Holder, any underwriter
participating in any distribution pursuant to the registration statement and any
attorney, accountant or other agent retained by such Holder or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company reasonably requested by any Holder or
any such underwriter, attorney, accountant or agent in connection with the
registration statement and (ii) cause the Company’s officers, directors and
employees to supply all relevant information reasonably requested by any Holder
or any such underwriter, attorney, accountant or agent in connection with the
registration statement; and
 
(o) in the case of an underwritten offering, furnish to each Holder a signed
counterpart, addressed to the underwriter, of (i) an opinion of counsel for the
Company in customary form, dated the effective date of the registration
statement and (ii) a comfort letter from the Company’s independent public
accountants in customary form and covering matters of the type customarily
covered by an accountant’s comfort letter.
 
1.6 Obligations of the Holders.  Whenever the Company is required to effect the
registration of any Registrable Securities under this Agreement, each Holder
shall, as promptly as possible:
 
(a) provide such information (including information regarding such Holder and
the intended method of distribution of the Registrable Securities) as may be
reasonably requested by the Company or the managing underwriter, if any, in
connection with the preparation of the registration statement, including any
amendments or supplements thereto, in order to effect the registration of the
Registrable Securities and in connection with the Company’s obligation to comply
with federal and applicable state securities laws;
 
-2-

--------------------------------------------------------------------------------

 
 
(b) complete, execute and deliver any and all questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required by or under the terms of any underwriting
agreement or as reasonably requested by the Company; provided, that the
indemnity by any Holder shall cover only the matters set forth in Section 1.7(b)
hereof; and
 
(c) upon receipt of any notice from the Company of an event of the kind
described in Section 1.5(f) or Section 1.5(k), each Holder shall immediately
discontinue disposition of the Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Holder
receives the supplemented or amended prospectus contemplated by Section 1.5(f)
or Section 1.5(k), and if so directed by the Company, such Holder will deliver
to the Company all copies, other than permanent file copies in such Holder’s
possession, of the most recent prospectus covering the Registrable Securities at
the time of receipt of such notice.  In the event that the Company shall give
any such notice in respect of a Demand Registration, the period during which the
applicable registration statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each Holder either
receives the copies of the supplemented or amended prospectus contemplated by
Section 1.5(f) or Section 1.5(k) or is advised in writing by the Company that
the use of the prospectus may be resumed.
 
1.7 Indemnification Relating to Registration.
 
(a) Indemnification by the Company.  The Company shall indemnify and hold
harmless each Holder, the officers, directors, members, partners, agents and
employees of such Holder, each person who controls such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), and the officers,
directors, members, shareholders, partners, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, actual attorneys’ fees and disbursements), and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in a registration
statement, any prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or any free writing
prospectus or any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Securities Act or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or
supplement thereto and any free writing prospectus or “issuer information,” in
light of the circumstances under which they were made) not misleading, except
insofar as such Losses arise out of or are based upon any untrue or alleged
untrue statement of a material fact contained in a registration statement, any
prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or any free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act or arise out of or relate to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or supplement thereto and any
free writing prospectus or “issuer information,” in light of the circumstances
under which they were made) not misleading, if the statement or omission was
made in reliance upon and in conformity with information furnished to the
Company, in writing, by such Holder expressly for use therein.
 
(b) Indemnification by Holder.  Each Holder shall severally indemnify and hold
harmless the Company, its officers and directors and agents, and each other
person, if any, who controls the Company (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) against any and all Losses
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in a registration statement, any prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or any free writing prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act or arising out of or relating to any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or supplement thereto and any
free writing prospectus or “issuer information,” in light of the circumstances
under which they were made) not misleading, if the statement or omission was
made in reliance upon and in conformity with information furnished in writing to
the Company by such Holder expressly for use therein.
 
(c) Conduct of Indemnification Proceedings.  If any proceeding whatsoever shall
be brought or asserted against any person entitled to indemnification under
Section 1.7(a) or Section 1.7(b) (an “Indemnified Party”), such Indemnified
Party shall promptly notify such other person (the “Indemnifying Party”) in
writing, and the Indemnifying Party shall have the right, at its expense, to
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party; provided, that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Agreement.  An Indemnified
Party shall have the right to employ separate counsel in any such proceeding and
to participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or Parties unless:  (i) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such proceeding; or (iii) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and counsel to the Indemnified Party shall reasonably
believe that a conflict of interest is likely to exist if the same counsel were
to represent such Indemnified Party and the Indemnifying Party (in which case,
if such Indemnified Party notifies the Indemnifying Party in writing that it
elects to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of separate counsel shall be at the expense of
the Indemnifying Party).  The Indemnifying Party shall not be liable for any
settlement of any such proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned.  The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, effect any settlement of any pending proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding.  Subject to the limitations set
forth above, all reasonable fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 1.7) shall be paid to the Indemnified Party, as
incurred, within ten (10) Business Days of written notice thereof to the
Indemnifying Party.
 
(d) Contribution.  If the indemnification under Section 1.7(a) or Section 1.7(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then the Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and Indemnified
Party shall be determined by reference to, among other matters, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, the Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include any attorneys’ or other fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 1.7 were available to such party in accordance with its terms.  The
parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 1.7(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  The
indemnity and contribution agreements contained in this Section 1.7 are in
addition to any liability that the Indemnifying Party may have to the
Indemnified Party.
 
(e) Limitation on Holder Liability.  Notwithstanding anything contained in this
Section 1.7 or elsewhere in this Agreement to the contrary, in no event shall
any Holder be liable, whether in respect of indemnification, contribution or
otherwise, for an amount in excess of the net proceeds paid to such Holder in
the registration which is the subject of an indemnification or contribution
claim against such Holder pursuant to the terms hereof.
 
(f) Survival.  The obligations of the parties hereto under this Section 1.7
shall survive the completion of any offering of Registrable Securities in a
registration and shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement or any investigation made by or on
behalf of an Indemnified Party.
 
1.8 Rule 144 Reporting.  With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(c) so long as any Holder owns any Registrable Securities, furnish to such
Holder promptly upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company as such Holder may request in availing itself of any rule or regulation
of the SEC allowing such Holder to sell any such securities without
registration.
 
2.  
GENERAL PROVISIONS.

 
2.1 Assignment.  This Agreement shall be binding upon the Company, each Holder
and their respective successors and permitted assigns.  The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Holders holding at least a majority of the Registrable
Securities held by all Holders as of the applicable date of determination.  Any
Holder may assign any or all of its rights and obligations under this Agreement
to any person to whom such Holder sells or transfers any Registrable Securities,
and if any such sale or transfer is for less than all of such Holder’s
Registrable Securities, such Holder shall continue to have the rights set forth
herein; provided that (a) the number of Demand Registrations shall not be
increased as a result thereof, and (b) no transferee shall be entitled to have
the Registrable Securities held by it included in a registration unless such
transferee agrees in writing to be bound by this Agreement as if it were a party
thereto.
 
-3-

--------------------------------------------------------------------------------

 
 
2.2 Recapitalizations, Exchanges, Etc.  The provisions of this Agreement shall
apply to the full extent as set forth herein with respect to (i) the shares of
Common Stock, (ii) any and all shares of Common Stock of the Company into which
the shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company, and (iii) any
and all equity securities of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in conversion of, in exchange for or in
substitution of, the shares of Common Stock and shall be appropriately adjusted
for any stock dividends, splits, reserves splits, combinations,
recapitalizations and the like occurring after the date hereof.  The Company
shall cause any successor or assign (whether by merger, consolidation, sale of
assets or otherwise) to assume this Agreement or enter into a new registration
rights agreement with the Holders on terms substantially the same as this
Agreement as a condition of any such transaction.
 
2.3 No Inconsistent Agreements.  The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.  The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.
 
2.4 Amendment and Waiver of Rights.  This Agreement may not be amended, modified
or supplemented in any manner, except by an instrument in writing signed on
behalf of the Company and the Holders holding at least a majority of the
Registrable Securities held by all Holders as of the applicable date of
determination, provided that no amendment hereto shall affect any Holder in a
way that is materially adverse to and materially different from its affect on
the other Holders generally unless such adversely affected Holder(s) consents
thereto in writing.
 
2.5 Waiver.  No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or
power.  The rights and remedies of the parties hereunder are cumulative and are
not exclusive of any rights or remedies which they would otherwise have
hereunder.  Any agreement on the part of any party to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such party.
 
2.6 Notices.  All communications hereunder shall be in writing, shall be
delivered by registered or certified mail (postage prepaid), nationwide
overnight courier, or facsimile or other electronic transmission (confirmed by
delivery by nationwide overnight courier sent on the day of the sending of such
facsimile or other electronic transmission), and (a) if to a Holder that is a
party hereto on the date hereof, addressed to it at the addresses specified on
Schedule I or at such other address as such Holder shall have specified to the
Company in writing in accordance with the terms hereof (provided that if any
other person shall become a Holder hereunder, the notice information shall be
provided to the Company and the other parties hereto in connection with such
person becoming a Holder), and (b) if to the Company, addressed to it at Bronco
Drilling Company, Inc., 16217 North May Avenue, Edmond, Oklahoma 73013,
Attention:  D. Frank Harrison (Fax: (405) 285-9234), with a copy to Thompson &
Knight LLP, 333 Clay Street, Suite 3300, Houston, TX  77002, Attention:  William
T. Heller IV (Fax:  (832) 397-8071), or at such other address as the Company
shall have specified to the Holder in writing in accordance with the terms
hereof.  Any notice so addressed shall be deemed to be given:  if delivered by
hand, by facsimile or other electronic communication, on the date of such
delivery (subject to compliance with the term set forth above in respect of
facsimile or other electronic communications); if mailed by national overnight
courier, on the first Business Day following the date of such mailing; and if
mailed by registered or certified mail, on the second Business Day after the
date of such mailing.
 
2.7 Entire Agreement.  This Agreement constitutes the entire understanding and
agreement between the parties with regard to the subject matter hereof, and
supersedes any and all prior understandings and agreements, whether oral or
written, between or among the parties hereto with respect to the specific
subject matter hereof; provided, however, that nothing in this Agreement shall
be deemed to terminate or supersede the provisions of the Credit Agreement, the
Warrant Agreement or the Warrant Certificates (as defined in the Warrant
Agreement).
 
2.8 Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO
ITS CONFLICTS OF LAWS PRINCIPLES). The terms set forth in Section 5.11 of the
Warrant Agreement are incorporated herein by reference and made a party hereof
as if set forth herein in their entirety.
 
2.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
2.10 Third Parties.  Nothing in this Agreement, express or implied, is intended
to confer upon any person, other than the parties hereto, each Indemnified
Party, and each of their respective successors and permitted assigns, any rights
or remedies under or by reason of this Agreement.
 
2.11 Titles and Headings.  The titles, captions and headings of this Agreement
are included for ease of reference only and shall be disregarded in interpreting
or construing this Agreement.  Unless otherwise specifically stated, all
references herein to “sections” and “exhibits” will mean “sections” and
“exhibits,” respectively, to this Agreement.
 
2.12 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
2.13 Costs and Attorneys’ Fees.  In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Agreement or any
transaction contemplated hereunder, the prevailing party shall be entitled to
recover all of such party’s reasonable costs and attorneys’ fees and
disbursements incurred in each such action, suit or other proceeding, including
any and all appeals or petitions therefrom.
 
2.14 Further Assurances.  The parties agree to execute all such further
documents and instruments and to take all such further actions as may be
reasonably necessary or appropriate to carry out the purposes and intent of this
Agreement.
 
2.15 Signatures by Facsimile or Other Electronic Transmission.  This Agreement
may be executed and delivered by facsimile or other electronic transmission and
upon such delivery such signature will be deemed to have the same effect as if
the original signature had been delivered to the other party.
 
2.16 Enforcement.  The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  Accordingly,
each of the parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement in addition to any other remedy to which each party is entitled at law
or in equity.  Each of the parties further hereby waives (a) any defense in any
action for specific performance that a remedy at law would be adequate and (b)
any requirement under any law to post security as a prerequisite to obtaining
equitable relief.
 
[Signature page follows.]
 

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 






 
BRONCO DRILLING COMPANY, INC.
     
By: /s/ David C. Treadwell
     
Name: David C. Treadwell
     
Title: General Counsel


 

 
BANCO INBURSA S.A., INSTITUCIÓN DE BANCA MÚLTIPLE, GRUPO FINANCIERO INBURSA
     
By: /s/ Luis R. Frias Humphrey
     
Name:  Luis R. Frias Humphrey
     
Title:  Attorney in Fact



 
 
-5-

--------------------------------------------------------------------------------

 

SCHEDULE I
 
HOLDERS
 


Holders
 
Address
 
Banco Inbursa S.A., Institucion de Banca Multiple, Grupo Financiero Inbursa
Banco Inbursa S.A., Institucion de Banca Multiple, Grupo Financiero Inbursa
Avenida Insurgentes Sur #3500, PB
Colonia Pena Pobre
Delegacion Tlalpan, CP
14060 Mexico D.F.
Mexico
Attention:  Eduardo Valdes Acra
Facsimile:  (52) 55 5520 0525
Confirmation No.:  (52) 55 5325 0505
 
with a copy (which shall not constitute notice) to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention:  Russell L. Leaf
Facsimile:  (212) 728-8111
Confirmation No.:  (212) 728-8000
 
   



 

 
-6-

--------------------------------------------------------------------------------

 
